Citation Nr: 1145716	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  06-15 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability.

2.  Entitlement to service connection for a bilateral leg disability.

3.  Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from October 1968 to April 1972.  

In June 2010, the Board of Veterans' Appeals (Board) reopened a claim for a right hip disability and remanded it, along with the issues of service connection for a left hip disability, a bilateral leg disability, and a bilateral foot disability, to the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio for additional evidence, including information from the Social Security Administration (SSA) and nexus opinions.  Information from SSA was added to the claims files in July 2010 and VA nexus opinions were obtained in July 2010 and June 2011.

Based on the above, there has been substantial compliance with the June 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives). 


FINDINGS OF FACT

1.  All known and available medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his service connection claims; and he has otherwise been assisted in the development of his claims.

2.  The Veteran is not shown to have manifested complaints or findings of a hip or leg disability in service or for a number of years thereafter.  

3.  No current hip or leg disability is shown to be caused or aggravated by service or by service-connected disability.  

4.  There is no medical evidence that the Veteran's pre-service bilateral pes planus underwent a permanent increase in severity as a result of military service.

5.  The Veteran's contentions that he has bilateral hip, leg, and foot disabilities due to service or to service-connected disability are not competent.

6.  The VA examination findings in June 2011 that the Veteran's bilateral hip, leg, and foot disabilities are not causally related to service are competent, credible, and probative evidence.


CONCLUSIONS OF LAW

1.  The Veteran does not have a bilateral hip or leg disability that is due to disease or injury that was incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 7104 (West 2002); 38 C.F.R. § 3.303 (2011).  

2.  The Veteran does not have a bilateral hip or leg disability that is proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 5103A, 5107, 7104 (West 2002); 38 C.F.R. § 3.310 (2011).  

3.  The Veteran does not have a bilateral foot disability based on aggravation of a preexisting condition.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in November 2004, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for and the evidence that was considered VA's responsibility.  No additional private evidence was subsequently added to the claims files after the letter.  

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was informed in a March 2006 letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  There are relevant VA examination reports and treatment records on file, including reports of VA examinations conducted in June 2011.  

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided herein.  

The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analyses of the Claims

The Veteran seeks service connection for bilateral hip, leg, and foot disabilities, to include on a secondary basis.  The Veteran is currently service-connected for left knee replacement, 30 percent disabling; low back strain associated with medial meniscectomy, status-post knee replacement, 20 percent disabling; and right knee strain associated with left knee replacement, 10 percent disabling.

Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claims and the appeal will be denied.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder, there must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).  
In order to prevail on the issue of entitlement to secondary service connection there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1110, 1111 (West 2002).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2011).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:
(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran's service treatment records reveal a notation of 3rd degree pes planus on entrance evaluation in September 1968.  The Veteran complained in February 1969 of arch pain, aggravated by marching and helped by arch support.  The impression in June 1969 was pes planus.  It was noted on discharge medical history report in April 1972 that the Veteran complained of foot trouble and that he wore corrective shoes; physical examination was normal, except for flat feet and knee problems.

VA treatment reports dated from July 1983 to June 2011 reveal complaints in August 1989 of right hip pain, for which he was taking medication.  He complained din October 1996 of foot pain.  The assessments in February 1997 were bilateral pes planus and peripheral neuropathy.  He complained of hip pain in June 2000.  X-rays of the left foot in July 2000 revealed progressive healing of an osteotomy.  The Veteran gave a history in September 2002 of traumatic dislocation of the right hip that occurred in 1969; a bone scan showed mild osteoarthritis.  

Information on file from SSA, dated in January 2005, reveals that the Veteran claimed an inability to work due to knee replacement, diabetes with neuropathy, hypertension, and sleep problems.

On VA neurology clinic report for June 2005, the examiner concluded that the Veteran's complaints of radiating pain into his legs might be due to a combination of diabetic radiculopathy and osteoarthritic nerve root irritation, with a motor deficit of L5; distal burning foot pain was likely due to diabetic small fiber motor/sensory neuropathy.

The Veteran testified in support of his claims at a personal hearing at the RO in July 2006 that his leg and hip disorder were secondary to his service-connected back disability.

A VA Compensation and Pension evaluation from an orthopedist, which included review of the claims files, was conducted in July 2010.  The Veteran reported that he had had flat feet all of his life, that he had not had foot trauma in service, and that his feet had gotten worse over the last ten years or so.  Bilateral pes planus and lumbar disc disease were diagnosed.  The examiner concluded that the Veteran's flat feet were a naturally occurring phenomenon and, therefore, not likely related to service.  The examiner noted diabetic neuropathy and concluded that differentiating neurological changes due to the back versus from diabetic neuropathy was not possible.

Separate VA Compensation and Pension evaluations were conducted in June 2011, with review of the claims files, by a neurologist and by the same orthopedist who examined the Veteran in July 2010.  On neurology examination, the Veteran reported a burning sensation in his legs and feet, which was helped by his diabetes medication.  Medical examination revealed decreased sensation in the lower legs.  The impression was that the Veteran suffered from what are as likely as not residual findings of autonomic dysfunction in the lower extremities and absent deep tendon reflexes secondary to diabetic polyneuropathy.  On orthopedic evaluation, the Veteran complained of radiating back pain.  The examiner did not find any separate hip joint pathology.  This examiner also diagnosed bilateral pes planus, which he had had all of his life and was not aggravated beyond normal progression by service.  Shipwash v. Brown, 8 Vet.App. 218, 222 (1995); Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) (Regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the Veteran's claims folder).

The initial medical notation of a hip or leg disability was not until August 1989, which is more than 17 years after service discharge.  Although the Veteran contended in September 2002 that he had incurred traumatic dislocation of the right hip in service, there is no confirmation of this in his service treatment records, including on his April 1972 discharge medical report.  In fact, it was noted on VA orthopedic evaluation in June 2011 that there was no hip joint pathology.

While the VA examiner noted in June 2005 that the Veteran's radiating pain in his legs might be due to a combination of diabetic radiculopathy and osteoarthritic nerve root irritation, neither of these disabilities is service connected.  The VA neurologist concluded in June 2011 that the Veteran's neurological problems in the lower extremities were at least as likely as not related to diabetic polyneuropathy.  In fact, the Veteran's service-connected back disorder involves low back strain and not osteoarthritis.  Moreover, the finding of a possible connection in June 2005 is speculative and insufficient to warrant service-connection.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

With respect to the issue of a foot disability, there was medical evidence of pes planus on service entrance examination in September 1968.  Consequently, the presumption of soundness at service entrance is not applicable in this case.  Rather, it must be determined whether the preexisting pes planus was aggravated beyond normal progression by service.  The VA orthopedist concluded in July 2010, after review of the claims files and examiner of the Veteran, that the Veteran's pes planus was a natural condition that he had had all his life and not likely related to service.  This same examiner reiterated in June 2011 that the Veteran's pes planus was a life-long condition that was not aggravated by service.  There is no nexus opinion on file in favor of the claim.  

Consequently, because all of the requirements for service connection on either a direct or secondary basis are not shown, the Veteran does not have a bilateral hip, leg, or foot disability as a result of service or as secondary to service-connected knee or back disability.  

Due consideration has been given to the written statements on file in support of the Veteran's service connection claims.  Although lay persons can provide competent evidence on their observations, they cannot provide competent evidence to establish the etiology of any current diagnosis, to include whether the Veteran has a current condition that is causally related to service or to service-connected disability.  

Based on the above evidence, the Board finds the Veteran's statements that he has a bilateral hip and leg disability that was either incurred in or aggravated by service or by service-connected disability, as well as his contention that his pes planus was aggravated by service, to not be competent.  Consequently, service connection for bilateral hip, leg, and foot disabilities is denied.  Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the service connected claims denied above, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral hip disability is denied.

Service connection for a bilateral leg disability is denied.

Service connection for a bilateral foot disability is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


